Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 1 of 15 Page ID #:594

                                                                               ORIGINAL
  1 Benjamin N. Gluck -State Bar No. 203997
       bgluck@bsirdmarella.com
  2 Nicole R. Van Dyk -State Bar No. 261646                                  ~      ~~'~~~~~
       nvandyk(a~birdmarella.com
  3 Naomi S. Solomon -State Bar No. 321357                                   ' ~    ~'`~
                                                                                ,y,,,.. ,., , ~r   "ri
       nsolomon birdmarella.com                                                 7~.~,C_,
  4 BIRD, MA       LA,BOXER, WOLPERT,NESSIM,                                  ~ ~,~~~:,            ~1
    DROOKS,LINCENBERG & RHOW,P.C.                                               "~~=~ -~           D
  5 1875 Century Park East, 23rd Floor                                          ~ ~`.-; ~
    Los Angeles, California 90067-2561
  6 Telephone:(310)201-2100                                                           -~'ti
                                                                                         T     c
    Facsimile:(310)201-2110                                                             ~J     r
  7
    Attorneys for Movant Michelle Friedman
  8 Gerlis
  9                                   U~►1~-11~~y1Inl~_~Y7~y1~7LJII[ - 1
  10                 CENTRAL DISTRICT OF CALIFOR1vIA, WESTERN DIVISION


                                                                                               F-D
  11
  12
       UNITED STATES OF AMERICA,                          CASE NO. 21-CR-00106-MCS
  13
                         Plaintiff,                       NOTICE OF MOTION AND MOTION
  14                                                      TO INTERVENE AND FOR ORDER
                   vs.
  15                                                      UNSEALING SEARCH WARRANT
       U.S. PRIVATE VAULTS,                               MATERIAL; MEMORANDUM OF
  16                                                      POINTS AND AUTHORITIES
                         Defendant.
  17                                                      [Filed concurrently with Declarations of
  18                                                      Benjamin N. Gluck and Michelle Friedman
                                                          GerlisJ
  19
                                                          Date:   August 9, 2021
  20                                                      Time: 3:00 p.m.
                                                          Crtrm.: 7C
  21
                                                          Assigned to Hon. Mark C. Scarsi
  22
  23


  25
  26
  27
  28

       3735624.3

                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 2 of 15 Page ID #:595




   1 1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
  2           PLEASE TAKE NOTICE that at on the date and time indicated above, or as soon
  3 as the matter maybe heard in Courtroom 7C of the above-captioned Court located at 350
  4 W. 1st Street, Los Angeles, California 90012, Michelle Friedman Gerlis("Movant") will
   5 and hereby does move the Court for leave to intervene to seek an order, and for the entry
  6 of an order unsealing any search or seizure waxrants relied on by the Government to
   7 execute the searches and seizures that took place on or around March 22, 2021, at U.S.
  8 Private Vaults, located at 9182 West Olympic Blvd., Beverly Hills, CA 90212, including
  9 the supporting affidavits upon with the warrants were issued. Movant seeks this order
  10 under the Court's inherent power and is entitled to this material under the First and Fourth
  1 1 Amendments to the United States Constitution.
  12              This Motion is based on this Notice, the accompanying Memorandum of Points and
  13 Authorities, the concurrently filed Declarations of Benjamin N. Gluck and Michelle
  14 Friedman Gerlis, all other pleadings and papers on file in this action, and such other
  15 documents, oral evidence, or argument as may be presented before or at the time of the
  16 hearing on this Motion and any other material of which the Court may take notice.
  17
  18~ DATED: July 26, 2021                     Benjamin N. Gluck
                                               Nicole R. Van Dyk
  19                                           Naomi S. Solomon
  20                                           Bird, Marella, Boxer, Wolpert, Nessim,
                                               Drooks, Lincenberg & Rhow,P.C.
  21
  22
  23                                           BY~         /s/Benjamin N. Gluck
                                                          _ __- ___ Reniamin N_ CTl~ick
                                                     Attorneys for Movant Michelle Friedman
  25                                                 Gerlis

  26
  27
  28

       37356243                                       2

                  MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 3 of 15 Page ID #:596




   1
                                                      TABLE OF CONTENTS
   2
                                                                                                                                   Page
   3
       I.       INTRODUCTION ...................................................................................................... 6
   4
       II.         BACKGROLJND ........................................................................................................ 7
   5
                   A.       The Search And Seizure Of Property At USPV .............................................. 7
   6
                   B.       The Government's Refusal To Unseal The Search Warrant Material ............ 7
   7
       III.        ARGUMENT..............................................................................................................8
   8
                   A.       The Court Should Permit Ms. Gerlis to Intervene to Assert Her
   9                        Constitutional Rights of Access to the Warrant Materials .............................. 8
  10               B.       Because The Indictment Has Been Unsealed, The Public Has A
                            Presumptive Right Of Access To The Warrant Material Under The
  11                        First Amendment............................................................................................. 9
  12               C.       Ms. Gerlis Is Also Entitled To A Copy Of The Warrant Materials
                            Relied Upon To Search And Seize Her Property Under The Fourth
  13                        Amendment................................................................................................... 11
  14 IV. CONCLUSION ............................................................................................................. 13
  15
  16
  17
  18
  19
  20
  21
  22
  23


  25
  26
  27
  28

        37356243                                                        3

                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 4 of 15 Page ID #:597




   1
                                                   TABLE OF AUTHORITIES
   2
                                                                                                                               Pages)
   3
   4 Cases
   5 United States v. Aref,
       533 F.3d 72(2d Cir. 2008)......................................................................................... 8, 9
   6
     United States v. Corbitt,
   7   879 F.2d 224(7th Cir. 1989).......................................................................................... 8
   8
     United States v. Kott,
   9   380 F. Supp. 2d 1122(C.D. Cal. 2004)........................................................... 6, 8, 9, 11
  10 United States v. Laughner,
       769 F. Supp. 2d 1188(D. Ariz. 2011)....................................................................10, 11
  11
  12 United States v. Oliver,
       208 F.3d 211, 2000 WL 263954(4th Cir. 2000).........................................................12
  13
     Oregonian Pub. Co. v. U.S. Dist. Ct.for Dist. ofOregon,
  14   920 F.2d 1462(9th Cir. 1990).................................................................................... 8,9
  15
     In re Search of Up North Plastics, Inc.,
  16     940 F. Supp. 229(D. Minn. 1996)...............................................................................11

  17 In re Search Warrantfor 2934 Anderson Morris Road,
         48 F. Supp. 2d 1082(N.D. Ohio 1999)........................................................................11
  18
  19 In re Search Warrants Issued August 29, 1994,
         889 F. Supp. 296(S.D. Ohio 1995).............................................................................11
  20
     In re Search Warrants Issued on April 26, 2004,
  21     353 F. Supp. 2d 584(D. Md. 2004).............................................................................11
  22
     In re Searches &Seizures,
  23     No. 08-SW-0361 DAD,2008 WL 5411772(E.D. Cal. Dec. 19, 2008)......9, 11, 12, 13
                  __ _                        —___
  24 In the Matter ofSearches ofSemtex Industrial Corporation,
         876 F. Supp. 426(E.D.N.Y.1995)...............................................................................12
  25
  26 Societe d'Equipments Internationaux Nigeria, Ltd. v. Dolarian Cap., Inc.,
        No. 115-CV-01553-DAD-SKO, 2016 WL 4191887(E.D. Cal. Aug. 8,
  27    2016)......................................................................................................................11, 12
  28

        3735624.3
                                                                        4
                    MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 5 of 15 Page ID #:598




   1 Matter of Wag—Aero, Inc.,
        796 F. Supp. 394(E.D. Wisc. 1992)............................................................................12
   2
   3 Other Authorities
  ~~ U. S. Const. amend. I..................................................................................................passim
   5 U. S. Const. amend. IV ...............................................................................................passim
  6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       3735624.3                                                    5
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 6 of 15 Page ID #:599




   1                        MEMORANDUM OF POINTS AND AUTHORITIES
  2                                                     I.
  3                                            1►Y Y:7~111r~[~7►1
  4                Beginning on March 22, 2021, the Government broke open Movant Michelle
   5 Friedman Gerlis's safe deposit box at U.S. Private Vaults ("USPV") and seized her
  6 property, along with the property of hundreds of other individuals who rented safe deposit
  7 boxes from USPV. Since that date, counsel for Ms. Gerlis has repeatedly requested that
   8 the Government provide the warrant material it relied on for its searches and seizures. In
  9 response, the Government unsealed one of two warrants that it purported to rely on—but
  10 refused to unseal the second. It also unsealed a small portion of the affidavit—but refused
  11 to unseal anything else.
  12               The indictment in this matter has already been unsealed. Thus, Ms. Gerlis and the
  13~ public possess a presumptive right of access to the warrant material, including the
  14 affidavit, under the First Amendment. Moreover, because the Government searched and
  15 seized her property, Ms. Gerlis also has a right of access to the warrant material under the
  16 Fourth Amendment. Because this Court has jurisdiction over the case involving the
  17 warrant, Ms. Gerlis turns to this Court with her request that the warrant material be
  18 unsealed.l Accordingly, Ms. Gerlis seeks leave to intervene for the limited purpose of
  19 moving to unseal the warrants and affidavit pursuant to her right of access under the First
 20 and Fourth Amendments, and requests that the Court unseal the warrant material.
 21
 22
 23
 24
 25
    ~ Because the indictment arising from the warrant material is assigned to this Court, this
 26 Court is the proper venue for Ms. Gerlis's request. See, e.g., United States v. Kott, 380 F.
    Supp. 2d 1122 (C.D. Cal. 2004) (media company's request to unseal affidavit directed to
 27
    district court having jurisdiction over criminal prosecution arising from it).
 28

       3735624.3                                        6
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 7 of 15 Page ID #:600




   1                                                    II.
   2                                            BACKGROUND
   3 A.            The Search And Seizure Of Property At USPV
   4               Since 2011, USPV has offered hundreds of private safe deposit boxes for rent at its
   5 public facility located at 9182 West Olympic Blvd. in Beverly Hi11s.2 The business was
   6 advertised by prominent signage and boasted an elaborate, detailed website setting forth
   7 the advantages of renting a safe deposit box at the facility.
   8               Beginning on March 22, 2021, the Government executed search and seizure
   9 warrants at USPV. Among other things, Government agents opened,"inventoried," and
  10 "inspected" the contents of each of approximately 800 individual safe deposit boxes
  1 1 housed at the facility. (Declaration of Benjamin N. Gluck ("Gluck Decl.") at ¶ 2.) Ms.
  12 Gerlis's boxes and their contents were among those opened, inspected, inventoried and
  13 seized. (Declaration of Michelle Friedman Gerlis ("Gerlis Decl.") at ¶ 2.)
  14 B.            The Government's Refusal To Unseal The Search Warrant Material
  15               Government counsel informed undersigned counsel that the search and seizure at
  16 USPV was conducted pursuant to two separate warrants~ne authorizing search and
  17 seizure for evidentiary purposes, and one authorizing search and seizure for forfeiture
  18 purposes. (Gluck Decl. at ¶ 3.) Despite repeated requests, the Government has refused to
  19 provide any copies of the evidentiary warrant. (Id. at ¶ 3.) Moreover, even though the
  20 affidavit discusses the manner in which the search will be conducted, the Government has
  21 refused to provide any more than a very limited excerpt of that document. (Id. at ¶ 3.)
  22 Thus, most of the warrant material remains sealed, even though the resulting indictment
  23 has been unsealed for months, and even though the Government has openly discussed its
  24 investigation of USPV, execution of the warrants, and prosecution of USPV in multiple
  25 publicly-filed court documents since March 2021.
  26
  27
  28~ L    See https://www.usprivatevaults.com.

       3735624.3
                                                         7
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 8 of 15 Page ID #:601




   1                                                     III.
   2                                               ARGUMENT
   3 A.            The Court Should Permit Ms. Gerlis to Intervene to Assert Her Constitutional
   4               Rights of Access to the Warrant Materials
   5           "The Federal Rules of Criminal Procedure make no reference to a motion to
   6 intervene in a criminal case .... [Nevertheless,][fJederal courts have authority to
   7 i `formulate procedural rules not specifically required by the Constitution or the Congress'
   8 to `implement a remedy for violation of recognized rights."' United States v. Aref, 533
   9 F.3d 72, 81 (2d Cir. 2008)(collecting cases and quoting United States v. Hasting, 461 U.S.
  10 499, 505 (1983)). Here, Ms. Gerlis seeks to "implement a remedy for violation" of her
  1 1 rights to obtain a complete copy of the warrant material.3
  12               Courts routinely permit third-parties to intervene in criminal cases for the limited
  13 purpose of seeking access to information. This most commonly occurs in the context of
  14 First Amendment right-of-access claims, like Ms. Gerlis asserts here. "Because
  15 vindication of the right of public access requires some meaningful opportunity for protest
  16 by persons other than the initial litigants, ... a motion to intervene to assert the public's
  17 First Amendment right of access to criminal proceedings is proper." Aref, 533 F.3d at 81;
  18 see also United States v. Corbin, 879 F.2d 224, 226-27(7th Cir. 1989); United States v.
  19~ Kott, 380 F. Supp. 2d 1122(C.D. Cal. 2004), aff'd 135 F. App'x 69(9th Cir. 2005)
  20 (granting both media company's motion to intervene and its request to unseal affidavit in
  21 District Court exercising jurisdiction over criminal prosecution); cf. Oregonian Pub. Co. v.
  22 U.S. Dist. Ct.for Dist. ofOregon, 920 F.2d 1462, 1463 (9th Cir. 1990)(district court
  23
  24 3 Because this effort to implement a remedy relies on the authority recognized by the
  25 Supreme Court in Hastings, rather than on a particular procedural rule, a formal motion
     request to intervene is likely unnecessary. Nevertheless, Ms. Gerlis includes a formal
  26 request to intervene out of an abundance of caution and because she seeks to avoid
     procedural delays that could result should the Government assert that a formal request was
  27
     necessary.
  28

       3735624.3

                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 9 of 15 Page ID #:602




   1 granted newspaper and reporters' motion to intervene in criminal case to oppose motion to
   2 ~ seal plea agreement). But, as set forth in Aref, the right to intervene is based on the
   3 ~ "violation of recognized rights," id. 533 F.3d at 81, and therefore encompasses Ms.
   4 Gerlis's Fourth Amendment rights as we11.4
   5              Under these circumstances, the Court should permit Ms. Gerlis to intervene in this
  6 matter in order to assert her constitutional rights of access to the warrant materials. Aref,
   7 ~ 533 F.3d at 81; Kott, 380 F. Supp. 2d 1122.
   8 B.           Because The Indictment Has Been Unsealed, The Public Has A Presumptive
   9              Right Of Access To The Warrant Material Under The First Amendment
  10              Once a warrant has been executed and an indictment obtained, the public is
  1 1 presumed to have a right of access to search warrant material, including supporting
  12 affidavits. See, e.g., United States v. Kott, 380 F. Supp. 2d 1122, 1123 (C.D. Cal. 2004)
  13 ~ (citing United States v. Smith, 776 F.2d 1104, 1112(3rd Cit. 1985) and In re Application of
  14 Newsday, Inc., 895 F.2d 74(2d Cir. 1990).) This presumptive right of access can be
  15 defeated only by showing "an overriding right or interest, essential to preserve higher
  16 values." Kott, 380 F. Supp. 2d at 1125 (citing Press Enterprise v. Superior Court, 478
  17 ~ U.S. 1 (1986).)
  18              The public already has demonstrated substantial interest in—and concern about—
  19 the Government's search and seizure of property at USPV.S In light of this demonstrated
  20
  21 4 As discussed further below, courts of this circuit have universally recognized that an
     individual whose property is seized by the government has a "right of access to search
  22
     warrant materials, including the supporting affidavit, grounded in the Fourth Amendment."
  23 In re Searches &Seizures, No. 08-SW-0361 DAD,2008 WL 5411772, at *3(E.D. Cal.
       T1P~ 1 A 7(1(1Rl (rnllPrtina C.~e~~,            _________
  24
     5 Specifically, this case has been extensively covered by national news media, including
  25
     the Los Angeles Times, the Wall Street Journal, Reason Magazine, and CNN,to name just
  26 a few examples. See, e.g., Guilty Until Proven Innocent, Wall Street Journal, July 7, 2021,
     available at https://www.wsj.com/articles/~uilty-until-proven-innocent-11625697428;
  27 Innocent Citizens Sue The FBI Over Illegal Security Deposit Box Raid, Forbes, July 2,
  28 2021, available at https://www.forbes.com/sites/instituteforjustice/2021/07/02/innocent-

       37356243

                  MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 10 of 15 Page ID #:603




       public interest, a First Amendment right of access attaches to the warrant material that is
   2 even greater than the typical common-law right of access to court documents. See, e.g.,
   3 ~ United States v. Laughner, 769 F. Supp. 2d 1188, at 1194-95(D. Ariz. 2011.). Indeed, in
   4 cases receiving public attention, courts have recognized the public's interest in reviewing
   5 this material:
   6          [P]ublic inspection of the search warrants "will enable the public to evaluate
   7              for itself whether the government's searches went too farmer did not go far
   8              enough." More broadly speaking, society has a valid and understandable
   9              interest in the law enforcement system and how well it works. Permitting
  10              inspection of the search warrants, the accompanying affidavits, and the
  11              property inventory will further public understanding[.]
  12 Id.
  13              In the face of this First Amendment right, the showing required to support
  14 continued sealing is at its apogee: a party seeking continued sealing "must show that non-
  15 disclosure `is strictly and inescapably necessary' in order to protect [a] compelling
  16 interest." Id. at 1195 (quoting Gannet Co. v. DePasquale, 443 U.S. 368, 441 (1979).)
  17 "This is a high bar, surmountable only by establishing a substantial probability that:
  18
     citizens-sue-the-fbi-over-illegal-security-deposit-box-raid/?sh=337fe3d72b6a; Judge
  19 Orders FBI To Halt Forfeiture ofCash, Jewelry From Safe Deposit Boxes, Reason, June
  20 24, 2021, available at https://reason.com/2021/06/24/judge-orders-fbi-to-halt-forfeiture-of-
     cashjewelry-from-safe-deposit-boxes/; Judge Blocks FBIFrom Keeping Cash, Gold And
  21 Silver Seized In Beverly Hills Raid, Los Angeles Times, June 23, 2021, available at
     https://www.latimes.com/californialstory/2021-06-23/fbi-Beverly-hills-raid-court-blocks-
  22
     confiscation; FBIHolding On To Valuables Seized In Safe Deposit Box Raid, CNN
  23 National News Broadcast, June 12, 2021, available at
  24 deposit-boxes.cnn; After FBISeizure OfSafe Deposit Boxes In Beverly Hills, Legal
  25 Challenges Mount, Los Angeles Times, April 8, 2021, available at
     https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-
  26 boxes-lawsuits. Many, many more examples of local, national, and even international
     media coverage can be found by searching for "U.S. Private Vaults" at
  27
     www.news.goo gle.com.
  28

       37356243                                         1O
                  MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 11 of 15 Page ID #:604




       (1) disclosure will cause irreparable harm to the Defendant's fair trial rights or some other
   2 compelling interest;(2)there is no alternative to continued secrecy that will adequately
   3 protect the right or interest; and (3)non-disclosure will effectively protect against the
   4 perceived harm." Laughner, 769 F. Supp. 2d at 1195 (collecting cases).
   5               No such showing could be made here. To the contrary, because the unsealed
   6 indictment in this matter already contains a detailed recitation of the allegations involving
   7 USPV, and the Government has openly discussed its investigation and prosecution in
   8 multiple public filings, there appears to be no basis on which to claim a need to continue
   9 the sealing of the search warrant material in the face of the public's First Amendment
  10 rights.6
  11 C.            Ms. Gerlis Is Also Entitled To A Copy Of The Warrant Materials Relied Upon
  12               To Search And Seize Her Property Under The Fourth Amendment
  13               Courts of this circuit have universally recognized that an individual whose property
  14 is seized by the government has a "right of access to search warrant materials, including
  15 the supporting affidavit, grounded in the Fourth Amendment." In re Searches &Seizures,
  16 No. 08-SW-0361 DAD,2008 WL 5411772, at *3 (E.D. Cal. Dec. 19, 2008)(collecting
  17 cases) ; see also Societe d'Equipments Internationaux Nigeria, Ltd. v. Dolarian Cap., Inc.,
  18
     6 By definition, a search warrant affidavit "will, of necessity, contain detailed
  19 explanations of the suspected involvement of all persons named in the affidavit." Kott,
  20 380 F. Supp. 2d at 1125. This "context" for evaluating the allegations means that any
     claim about the "danger of unfounded character assassination" is insufficient basis to
  21 maintain the secrecy of the documents. Id.
  22      In re Search Warrants Issued on April 26, 2004, 353 F. Supp. 2d 584, 591 (D. Md.
  23 2004)(affirming the magistrate's order and recognizing "a search subject's pre-indictment
      Fourth Amendment right to insect the probable__cause affidavit."~; In re Search Warrant___.
  24 for 2934 Anderson Morris Road,48 F. Supp. 2d 1082, 1083(N.D. Ohio 1999)
     ("Generally, a person whose property has been seized pursuant to a search warrant has a
  25
      right under the Warrant Clause of the Fourth Amendment to inspect and copy the affidavit
  26 upon which the warrant was issued."); In re Search of Up North Plastics, Inc., 940 F.
      Supp. 229,232(D. Minn. 1996)(denying government's pre-indictment motion to keep in
  27 place a previously entered order sealing the affidavit in support of a search warrant); In re
  28 Search Warrants Issued August 29, 1994, 889 F. Supp. 296, 299(S.D. Ohio 1995)

       3735624.3
                                                         11
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 12 of 15 Page ID #:605




       No. 115-CV-01553-DAD-SKO, 2016 WL 4191887, at * 1 (E.D. Cal. Aug. 8, 2016)
   2 (recognizing "a private right of access under the Fourth Amendment to the affidavit in
   3 support of the search warrant during the pre-indictment stage, which vests in the individual
   4 or entity whose property was seized"). That right attaches even during the "pre-
   5 indictment" phase of a case, when the need for law enforcement secrecy is at its greatest.
   6 In re Searches and Seizures, 2008 WL 5411772 at *3. Where, as here, the indictment has
   7 already been returned and unsealed, the need for sealing is eliminated — or at least greatly
   8 diminished.
   9              As with the First Amendment analysis set forth above, once an individual
  10 establishes a Fourth Amendment right of access to the warrant materials, the burden shifts
  1 1 to the government to "demonstrate to the court that a compelling government interest
  12 requires the materials to be kept under seal and that there is no less restrictive means, such
  13 as redaction, capable of serving that interest." Societe d'Equipments Internationaux
  14 Nigeria, 2016 WL 4191887, at *2(E.D. Cal. Aug. 8, 2016)(collecting cases); see also In
  15 re Searches &Seizures, 2008 WL 5411772, at *4. The government cannot discharge its
  16 burden with "[t]he expression of...general and conclusory concerns, potentially present
  17 in any investigation,[which] are insufficient to meet the government's burden of
  18 demonstrating a compelling government interest in continued sealing." In re Searches &
  19 Seizures, 2008 WL 5411772, at *4 (rejecting government argument that unsealing
  20
  21 (granting a home and business owner's pre-indictment motion to unseal search warrant
      materials, stating "the Fourth Amendment right to be free of unreasonable searches and
  22 seizures includes the right to examine the affidavit that supports a warrant after the search
  23 has been conducted and a return has been filed"); see also United States v. Oliver, 208
      F._3d 211 2000 WL_2__6395__4~ *24th Cir. 2000~_~unpublished)(recr~gnizing~, a Fourth      ____
  24 Amendment right to examine the search warrant affidavit); In the Matter ofSearches of
      Semtex Industrial Corporation, 876 F. Supp. 426, 429(E.D.N.Y. 1995)(observing in
  25
      response to a motion to unseal a warrant affidavit brought by a business that had been
  26 subject to search that such materials may not be sealed indefinitely pending the
      government's decision to seek an indictment); Matter of Wag—Aero, Inc., 796 F. Supp. 394,
  27 395 (E.D. Wisc. 1992)(vacating sealing order upon finding that the search target's due
  28 process rights would be violated by continued sealing of the supporting affidavit).

       37356243
                                                       12
                  MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 13 of 15 Page ID #:606




   1 ~ supporting affidavits would reveal "theory of the case" and "direction of the
   2 investigation").
   3               Here, there is no question that Ms. Gerlis is entitled to copies of the documents that
   4 the Government purported to rely on when it searched and seized the contents of her safety
   5 deposit boxes. Indeed, the law is clear that she has a constitutional right of access to them
   6 under the Fourth Amendment, including the warrant and supporting affidavit. In re
   7 Searches &Seizures, 2008 WL 5411772, at *3. The Government has no countervailing
   8 interest at all, let alone a compelling one, that could overcome that right in light of the fact
   9 that the indictment was filed and unsealed months ago, and neither the investigation of
  10 USPV nor the warrant executed at its premises is confidential.
  11                                                     IV.
  12                                              CONCLUSION
  13               Despite unsealing the indictment in this matter, the Government has not moved to
  14~ ~ unseal all of the warrants and the supporting affidavit(s). Ms. Gerlis seeks to vindicate her
  15 (and the public's) First Amendment rights and her Fourth Amendment rights to access all
  16 of the search warrant materials, including all relevant warrants, affidavits, and inventories.
  17 She respectfully requests that this Court permit her to intervene and order unsealed all such
  18 documents related to the searches and seizures at U.S. Private Vaults.
  19 DATED: July 26, 2021                          Respectfully Submitted,

  20                                               Benjamin N. Gluck
  21                                               Nicole R. Van Dyk
                                                   Naomi S. Solomon
  22                                               Bird, Marella, Boxer, Wolpert, Nessim,
                                                   Drooks, Lincenberg & Rhow,P.C.
  23
  24
  25                                               BY~          /s/Benjamin N. Gluck
  26                                                                 Benjamin N. Gluck
                                                         Attorneys for Movant Michelle Friedman
  27                                                     Gerlis
  28

       3735624.3
                                                          13
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 14 of 15 Page ID #:607




                                            PROOF OF SERVICE

   2                                   United States a U.S. Private Vaults
                                         Case No. 21-CR-00106-MCS
       STATE OF CALIFORNIA,COUNTY OF LOS ANGELES
   4
           At the time of service, I was over 18 years of age and not a party to this action. I
   5 am employed in the County of Los Angeles, State of California. My business address is
     1875 Century Park East, 23rd Floor, Los Angeles, CA 90067-2561.
   6
           On July 26, 2021, I served the following documents) described as NOTICE OF
   7 MOTION AND MOTION TO INTERVENE AND FOR ORDER UNSEALING
     SEARCH WARRANT MATERIAL; MEMORANDUM OF POINTS AND
   8 AUTHORITIES on the interested parties in this action as follows:
   9                                  SEE ATTACHED SERVICE LIST
  10         BY MAIL: By placing a true copy thereof in sealed envelopes addressed to the
      parties listed on the attached Service List and causing them to be deposited in the mail at
  1 1 Los Angeles, California. The envelopes were mailed with postage thereon fully prepaid. I
      am readily familiar with our firm's practice of collection and processing correspondence
  12 for mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary
      course of business. I am aware that on motion of party served, service is presumed invalid
  13 if postal cancellation date or postage meter date is more than one day after date of deposit
      for mailing affidavit.
  14
             BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the documents)
  15 to be sent from e-mail address aeastman@birdmarella.com to the persons at the e-mail
      addresses listed in the Service List. I did not receive, within a reasonable time after the
  16 transmission, any electronic message or other indication that the transmission was
      unsuccessful.
  17
             BY MESSENGER SERVICE: I caused the documents to be served by placing
  18 them in an envelope or package addressed to the persons at the addresses listed on the
      Service List and providing them to a professional messenger service for service.
  19
             I declare under penalty of perjury under the laws of the State of California that the
  20 foregoing is true and correct.
  21               Executed on July 26, 2021, at Los Angeles, California.
  22
  23
                                                     ___
  24                                                       Alicia L. Eastman

  25
  26
  27
  28

       3735624.3
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
Case 2:21-cr-00106-MCS Document 48 Filed 07/26/21 Page 15 of 15 Page ID #:608




   1                                         SERVICE LIST
                                    United States a U.S. Private Vaults
   2                                  Case No. 21-CR-00106-MCS
   3
       VIA U.S. MAIL AND E-MAIL
   4
       Andrew Brown                                   Jacek W. Lentz
   5 Maxwell K. Coll                                  Lentz Law Firm PC
       Victor A. Rodgers                              9171 Wilshire Boulevard, Suite 500
   6 United States Attorney's Office                  Beverly Hills, CA 90210
       312 North Spring Street, 11th Floor            Telephone:(213)250-9200
   7 Los Angeles, CA 90012                            Email:jwl@lentzlawfirm.com
       Telephone:(213)894-0102                        Counsel for Movants Tenants 1,2,3 and
   8 Email: andrew.brown usdoj.gov                    4
       Email: Maxwell.Co11 usdo .gov
   9 ' Email: Victor.Rodgers@us~oj.gov
       Counsel for the United States of America
  10
       Brian Y. Silber
  1 1 Law Offices of Brian Silber, P.A.
       916 South Andrews Avenue
  12 Fort Lauderdale, FL 33316
       Telephone:(954)462-3636
  13 Email: silberlaw@gmail.com
       Counsel for Movants Tenants 1, 2,3 and 4
  14
  15~ VIA MESSENGER
  16 Andrew Brown
     United States Attorney's Office
  17 312 North Spring Street, 11th Floor
     Los Angeles, CA 90012
  18 Telephone:(213)894-0102
     Email: andrew.brown@usdoj.gov
  19 Counsel for the United States of America
  20
  21
  22
  23
  l4

  25
  26
  27
  28

       3735624.3
                                                    15
                   MOTION TO INTERVENE AND FOR ORDER UNSEALING SEARCH WARRANT MATERIAL
